
	
		II
		111th CONGRESS
		1st Session
		H. R. 3598
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 2, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To ensure consideration of water intensity
		  in the Department of Energy’s energy research, development, and demonstration
		  programs to help guarantee efficient, reliable, and sustainable delivery of
		  energy and water resources.
	
	
		1.Short titleThis Act may be cited as the
			 Energy and Water Research Integration
			 Act.
		2.Energy and water
			 research and assessment
			(a)In
			 generalThe Secretary of Energy shall assess each of the energy
			 research, development, and demonstration programs and projects of the
			 Department of Energy and identify those programs and projects into which it is
			 appropriate to integrate water considerations. In carrying out this section the
			 Secretary shall, as appropriate—
				(1)seek to advance
			 energy and energy efficiency technologies and practices that would—
					(A)minimize
			 freshwater withdrawal and consumption;
					(B)increase water use
			 efficiency; and
					(C)utilize
			 nontraditional water sources with efforts to improve the quality of that
			 water;
					(2)consider the
			 effects climate variability and change may have on water supplies and quality
			 for energy generation and fuel production; and
				(3)improve
			 understanding of the energy required to provide water supplies and the water
			 required to provide reliable energy supplies throughout the United
			 States.
				(b)Strategic
			 plan
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary of Energy shall
			 develop a Strategic Plan (in this section referred to as the Strategic
			 Plan) outlining the research, development, and demonstration needs for
			 the programs and projects identified under subsection (a), in accordance with
			 subsections (a) through (c) of this section, as appropriate.
				(2)Milestones and
			 specific considerationsIn carrying out the development and
			 updating of the Strategic Plan in accordance with this subsection, the
			 Secretary shall evaluate and, as appropriate, establish technical milestones
			 for—
					(A)new advanced
			 cooling technologies for energy generation and fuel production
			 technologies;
					(B)performance
			 improvement of existing cooling technologies and cost reductions associated
			 with using those technologies;
					(C)innovative water
			 reuse, recovery, and treatment in energy generation and fuel production;
					(D)technology
			 development for carbon capture and storage systems that utilize efficient water
			 use design strategies;
					(E)technologies that
			 are life-cycle cost effective;
					(F)systems analysis
			 and modeling of issues relating to the energy required to provide water
			 supplies and the water required to provide reliable energy supplies throughout
			 the United States;
					(G)technologies to
			 treat and utilize produced waters discharged from oil, natural gas, coalbed
			 methane, and mining activities;
					(H)advanced materials
			 for the use of nontraditional water sources for energy generation and fuel
			 production;
					(I)biomass production
			 and utilization and the impact on hydrologic systems;
					(J)technologies that
			 reduce impacts on water from energy resource development;
					(K)increases in
			 energy efficiency of water distribution and collection systems;
					(L)technologies for
			 energy generation from water distribution and collection systems; and
					(M)any other area of
			 the energy-water nexus that the Secretary considers appropriate.
					(3)Interagency
			 collaboration and nonduplicationIn carrying out the development
			 and updating of the Strategic Plan in accordance with this subsection, the
			 Secretary shall, where appropriate, work collaboratively with other Federal
			 agencies operating related programs and avoid duplication.
				(4)Intra-agency
			 coordination and nonduplicationIn carrying out the development
			 and updating of the Strategic Plan in accordance with this subsection, the
			 Secretary shall coordinate and avoid duplication of activities across programs
			 and projects of the Department of Energy, including with those of the National
			 laboratories.
				(5)Relevant
			 information and recommendationsIn carrying out the development
			 and updating of the Strategic Plan in accordance with this subsection, the
			 Secretary shall consider and incorporate, as appropriate, relevant information
			 and recommendations, including those of the National Water Availability and Use
			 Assessment Program under section 9508(d) of the Omnibus Public Land Management
			 Act of 2009 (42
			 U.S.C. 10368(d)).
				(6)Nongovernmental
			 participationIn carrying out the development and updating of the
			 Strategic Plan in accordance with this subsection, the Secretary shall consult
			 and coordinate with a diverse group of representatives from research and
			 academic institutions and industry who have expertise in technologies and
			 practices relating to the energy required to provide water supplies and the
			 water required to provide reliable energy supplies throughout the United
			 States.
				(7)Submission to
			 congressNot later than 9 months after the date of enactment of
			 this Act, the Secretary shall submit to Congress the Strategic Plan.
				(8)Updating the
			 strategic planNot later than 3 years after the date of enactment
			 of this Act, the Secretary shall utilize relevant information produced by
			 Federal Government agencies, academia, and industry to update the Strategic
			 Plan, and submit a report to Congress describing the changes from the initial
			 Strategic Plan.
				(c)Implementation
				(1)In
			 generalThe Secretary of
			 Energy shall implement the Strategic Plan, as appropriate, in carrying out
			 energy research, development, and demonstration programs of the Department of
			 Energy.
				(2)Application to
			 projectsNot later than 3 months after the submission of the
			 report to Congress in subsection (b)(7)), the Secretary shall as appropriate
			 apply the Strategic Plan to projects—
					(A)identified as the
			 most energy and water intensive; and
					(B)with the most
			 potential to achieve the purposes of this section.
					(3)Delay or
			 disruptionIn carrying out this subsection, the Secretary shall
			 ensure that no program or project of the Department is unnecessarily delayed or
			 disrupted.
				(d)ReportsNot
			 later than 2 years after the date of enactment of this Act, and at least once
			 every 2 years thereafter, the Secretary shall transmit to Congress a report on
			 its findings and activities under this section.
			(e)Additional
			 activitiesThe Secretary may provide for such additional
			 research, development, and demonstration activities as may be appropriate to
			 integrate water considerations into the research, development, and
			 demonstration activities of the Department as described in subsection
			 (a).
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $60,000,000 for each of the
			 fiscal years 2011 through 2015.
			3.Energy-Water
			 Architecture Council
			(a)In
			 generalThe Secretary of Energy, in coordination with other
			 relevant Federal agencies, shall establish an Energy-Water Architecture Council
			 to promote and enable improved energy and water resource data collection,
			 reporting, and technological innovation. The Council shall consist of—
				(1)representation
			 from each Federal agency that conducts research related to energy and water
			 resource data; and
				(2)non-Federal
			 members, including representatives of research and academic institutions and
			 industry, who have expertise in technologies and practices relating to the
			 energy required to provide water supplies and the water required to provide
			 reliable energy supplies throughout the United States.
				(b)FunctionsThe
			 Council shall—
				(1)make
			 recommendations on the development of data collection and data communication
			 standards and protocols to agencies and entities currently engaged in
			 collecting the data for the energy required to provide water supplies and the
			 water required to provide reliable energy supplies throughout the United
			 States;
				(2)recommend ways to
			 make improvements to Federal water use data to increase understanding of trends
			 in energy generation and fuel production;
				(3)recommend best
			 practices for utilizing information from existing monitoring networks to
			 provide nationally uniform water and energy use and infrastructure data;
			 and
				(4)conduct annual
			 technical workshops, including at least one regional workshop annually, to
			 facilitate information exchange among Federal, State, and private sector
			 experts on technologies that encourage the conservation and efficient use of
			 water and energy.
				(c)ReportsNot
			 later than 1 year after the date of enactment of this Act, and at least once
			 every 2 years thereafter, the Council, through the Secretary of Energy, shall
			 transmit to the Congress a report on its findings and activities under this
			 section.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $5,000,000 for each of the
			 fiscal years 2011 through 2015.
			4.Limitation on
			 Federal regulationsNothing in
			 this Act shall be construed to allow the establishment of regulations by the
			 Federal Government that would infringe or impair the use of water by State,
			 tribal, or local governments.
		5.MandatesNothing in this Act shall be construed to
			 require State, tribal, or local governments to take any action that may result
			 in an increased financial burden to such governments by restricting the use of
			 water by such governments.
		6.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary of Energy shall coordinate activities under
			 this Act with other programs of the Department of Energy and other Federal
			 research programs.
		
	
		
			Passed the House of
			 Representatives December 1, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
